303 S.W.3d 570 (2009)
In re the MARRIAGE OF Paulina Anne MUELLER and Douglas Lee Mueller.
Paulina Anne Mueller, Petitioner/Respondent,
v.
Douglas Lee Mueller, Respondent/Appellant.
No. ED 92170.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Michael H. James, James Hutchison Forth & Snyder, P.C., St. Louis, MO, for respondent.
James M. Martin, Martin, Malec & Leopold P.C., St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
This is an appeal from a decree of dissolution of marriage. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).